DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim 1 recites “…(APU) in the range of 4-20%”.  The examiner is taking the broadest reasonable interpretation to encompass all unit of measurements such as vol.%, wt.%, at.%, mass %, etc.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5, 9-14, 21-27, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 13-18 of copending Application No. 15/970,342.  Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of claims of 15/970,342.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-14, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Onorato et al. (US 6,042,968) in view of Erb, JR. et al. (US 2002/0182967).
Regarding claims 2-5, 7, and 21, Onorato discloses a fabric comprises a PBI polymer fiber that is treated with a phosphoric acid solution of about 5-100 wt.% (col. 3, lines 3-5).  Dependent on whether the PBI is unsulfonated or sulfonated, the fiber can be imbibe to less than about 70% of acid or greater than about 70% (col. 22-27 and examples).  Onorato further discloses that the resultant phosphoric acid-imbibe fabric contains high acid loadings of about 40-95% of phosphoric acid (col. 3, lines 37-41).  While Onorato discloses that the resultant fiber comprises concentrated phosphoric acid, Onorato fails to disclose the claimed phosphoric acid pick up as presently claimed.  However, Onorato discloses that the amount of phosphoric acid imbibed in the resulting fabric is a result effective variable (contributes to better performance), which therefore would contributes to phosphoric APU (col. 3, lines 37-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as phosphoric APU, through routine experimentation, especially given the knowledge in the art that phosphoric acid can impact the overall structure of the fiber.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1995).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the phosphoric APU of Onorato to be within the claimed range, since phosphoric APU of a PBI-p fiber is a known results effective variable in the fiber arts.  One would have been motivated to optimize the phosphoric APU to obtain a sufficient fiber that can be easily handled (col. 3, lines 55-65), and obtain satisfactory electrochemical and/or mechanical properties (col. 1, lines 54-56).  
Furthermore, Onorato fails to explicitly disclose the LOI is about ≥ 47% and the initial thermal decomposition temperature as claimed.  However, the examiner deems that it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum value of a results effective variable such as LOI and initial thermal decomposition temperature, through routine experimentation, especially given the knowledge in the art that LOI and the other properties can impact the overall structure of the fiber (please see response to arguments for examiner’s response on why APU, LOI, and TGA is considered to be a result effective variable).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although Onorato discloses a dpf of about 10, which overlaps the claimed range, Onorato fails to explicitly disclose that it is less than 6 dpf.
Erb, JR discloses a polybenzimidazole stable fibers are typically available as 1.5 denier and further disclose that it also can be of any fiber denier [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onorato’s dpf to be less than 6, since Erb, JR discloses that this is known denier in the PBI fiber arts.
Furthermore, Onorato discloses that the fiber has mechanical properties (col. 1, lines 54-55), which thereby reads upon the claimed mechanical fiber, and that the fiber can be woven and unwoven (col. 2, lines 31-34), which thereby reads upon the claimed textile fiber. 
Furthermore, the recitation in the claims that the textile fiber is “for a garment” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Onorato disclose textile fiber as presently claimed, it is clear that the textile fiber would be capable of performing the intended use, i.e. garment as presently claimed as required in the above cited portion of the MPEP.

Regarding claim 9, while Onorato discloses fibers, Onorato fails to explicitly disclose it is of staple or filament form.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use either form.  One of ordinary skill in the art would be well aware that fibers are either staple length or filaments (continuous).  Thus, choice of an either form given only two alternatives would be well within the level of ordinary skill in the art.  
Regarding claims 10-14 and 23-27, Onorato discloses that it can be used in a woven and nonwoven fabric (col. 2, lines 31-34 and col. 3, line 45), which would encompass of being a yarn and a garment. 
  	Regarding claim 22, while Onorato discloses fibers, Onorato fails to explicitly disclose it is of staple or filament form.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use either form.  One of ordinary skill in the art would be well aware that fibers are either staple length or filaments (continuous).  Thus, choice of an either form given only two alternatives would be well within the level of ordinary skill in the art.  

Claims 13, 26, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Onorato et al. (US 6,042,968) in view of Erb, JR. et al. (US 2002/0182967), and further in view of Hearle et al. (High-performance fibres).
Onorato discloses a fabric comprising a PBI-p fiber, however, fails to explicitly disclose that the fabric is used for a garment, specifically fire fighter turn out gear.  
Hearle discloses a fiber comprises a polybenzimidazole (PBI) polymer that is treated with phosphoric acid treatment (pg. 311), a LOI of > 41.0%, and dpf of 1.5 denier (pg. 317, Table 9.12), and an initial thermal decomposition temperature of about 600ºC (pg. 314-315, Table 9.9 and 9.13), wherein it can be used in many performance-based applications such as firefighter turn out gear (Pg. 310, 317, and Table 9.13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onorato’s fabric to be applied as a garment, since Hearle discloses that PBI-p fabric can be used in variety of applications for its exceptional thermal stability and chemical resistance.  

Claims 2-5, 7, 9-14, 21-27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hearle et al. (High-performance fibres).
Regarding claims 2-5, 7, and 21, Hearle discloses a fiber comprises a polybenzimidazole (PBI) polymer that is treated with phosphoric acid treatment (pg. 311), a LOI of > 41.0%, and dpf of 1.5 denier (pg. 317, Table 9.12), and an initial thermal decomposition temperature of about 600ºC (pg. 314-315, Table 9.9 and 9.13).  Hearle fails to explicitly disclose that the phosphonated PBI fiber has a phosphoric acid pick-up or absorption of 1-25% as presently claimed.  
Given that Hearle explicitly discloses a phosphonated PBI fiber, which is obtained by treating PBI with phosphoric acid, it is inherently clear that phosphonated PBI fiber would possess a degree of phosphoric acid material.  Hearle discloses that sulphonated PBI shrinks less than 10% when exposed to direct flame but a phosphonated PBI has an even greater flame stability, which thereby suggest having little to no shrinkage when exposed to direct flame (pg. 311).  Thus, the concentration of the phosphoric acid treatment which contributes the amount of phosphoric acid absorption in the PBI fiber is a result effective variable in achieving a desirable flame stability.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as phosphoric APU, through routine experimentation, especially given the knowledge in the art that phosphoric acid can impact the overall structure and flame stability of the fiber.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1995).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the phosphoric APU of Hearle’s PBI fiber to be within the claimed range, since phosphoric APU of a PBI-p fiber is a known results effective variable in the fiber arts.  One would have been motivated to optimize the phosphoric APU to obtain a sufficient fiber that have a suitable flame stability (pg. 311).  
Regarding claims 9-14, 22-27, and 34, Hearle discloses the product(s) and its structure as claimed (pg. 310, 317-318, Table 9.13).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Applicant argues that the office has not established that the amount of phosphoric acid is a result effective variable. The examiner respectfully disagrees. Onorato discloses that the amount of phosphoric acid imbibed in the resulting fabric is a result effective variable, which therefore would contribute to phosphoric APU (col. 3, lines 37-55). As to the argument that the result effective is not directed to thermal properties such as LOI or TGA, this argument has been found unpersuasive as the parameter for a result effective variable is not limited to only be directed to thermal properties (emphasis added). The examiner contends that the APU, which is in relations to amount of phosphoric acid imbibed in the resulting fabric, contributes to electrochemical and/or mechanical properties. Onorato explicitly disclose that the fabric that contains high acid loading would contribute to function adequately (col. 3, lines 39-40). This is because high acid loadings and retention of the acid are connected to satisfactory electrochemical and/or mechanical properties (col. 1, lines 53-61). Because APU is in relations to the retention of acid in a fabric, APU is also considered to be a known result-effective variable. Furthermore, MPEP discloses that the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process (MPEP 2144.05(II)(B). So it is incorrect that only result-effective variable can be optimized. 
Applicant argues that Onorato cannot properly be modified by Erb Jr. This is because Onorato's requirement is of at least 10 dpf, and by reducing it down to no greater than 6 dpf as claimed, would destroy Onorato's fabric. The examiner respectfully disagrees. Although Onorato teaches a desirable denier per filament range, Onorato does not impose any generalized limit of the denier per filament range that can be used (emphasis added). Thus, it would have been obvious to use the denier of Erb Jr., to dpf of Onorato. 
Furthermore, Onorato does not create an issue of "teaching away from" with respect to the dpf. Applicant argues that Onorato's fabric is nonanalogous to the claimed invention. This has been found unpersuasive. The limitation(s) “a textile fiber for a garment” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned. The preamble language of the limitation(s) "for a garment” do not depend on the preamble for completeness. Intended use limitations are not further limiting in so far as the structure of the product is concerned. Note that "in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458,459 (CCPA 1963). See MPEP § 2111.02." In the instant case, Onorato's textile fiber is deemed capable of using it as a garment.
Nevertheless, in response to applicant's argument that Erb JR is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Onorato and Erb, JR are all from the same field of endeavor as all are dealing with fabrics made with PBI fibers to specifically obtain flame retardant properties
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785       

/Holly Rickman/Primary Examiner, Art Unit 1785